Name: Commission Regulation (EEC) No 717/88 of 18 March 1988 fixing the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 3 . 88 Official Journal of the European Communities No L 74/37 COMMISSION REGULATION (EEC) No 717/88 of 18 March 1988 fixing the export refunds on poultrymeat these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas Commission Regulation (EEC) No 634/86 of 28 February 1986 laying down specific rules on export refunds in the poultrymeat sector following the accession of Portugal and amending Regulation (EEC) No 189/86 (*) established the principle that no Community refund should be granted on poultrymeat products originating in Portugal ; Whereas, following the introduction of the combined nomenclature by Council Regulation (EEC) No 2658/87 (7), the nomenclature applicable from 1 January 1988 to export refunds on agricultural products was estab ­ lished by Regulation (EEC) No 3846/87 (8) ; whereas that nomenclature should be amended to adjust the refunds fixed to market requirements ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultry meat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, " Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 3907/87 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 9 of Regulation (EEC) No 2777/75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 2779/75 of 29 October 1975 (3), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas it follows from applying these rules and criteria to the present situation on the market in poultrymeat that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time ; Whereas the present market situation in certain third countries and that regarding competition on particular third country markets make it necessary to fix a refund differentiated by destination for certain products in the poultrymeat sector ; Whereas if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (4), as last amended by Regula ­ tion (EEC) No 1636/87 0 ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of HAS ADOPTED THIS REGULATION Article 1 1 . The list of products for which, when they are exported, the export refund referred to in Article 9 of Regulation (EEC) No 2777/75 is granted, and the amount of that refund shall be as shown in Annex I hereto. The nomenclature of agricultural products for export refunds in Part 8 of the Annex to Regulation (EEC) No 3846/87 shall be amended in accordance with Annex II. 2. The refund referred to in paragraph 1 shall not be granted in respect of exports to Portugal from 1 March 1986. 3 . The refund referred to in paragraph 1 shall not be granted in respect of exports of products originating in Portugal. Article 2 This Regulation shall enter into force on 21 March 1988 . (') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 370, 30 . 12. 1987, p. 14. (3) OJ No L 282, 1 . 11 . 1975, p. 90. ( «) OJ No L 60, 1 . 3 . 1986, p. 15. 0 OJ No L 256, 7. 9 . 1987, p. 1 . ( «) OJ No L 366, 24. 12. 1987, p. 1 . 0 OJ No' L 164, 24, 6. 1985, p. 1 . 0 OJ No L 153, 13 . 6. 1987, p. 1 . No L 74/38 Official Journal of the European Communities 19. 3 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I to the Commission Regulation of 18 March 1988 fixing the export refunds on poultrymeat Product code Destination of refund (') Amount of refund ECU/100 units 0105 11 00 000 010519 10 000 010519 90 000 01 01 01 4,20 8,40 4,20 ECU/100 kg 0105 91 00 000 020710 11 000 020710 15 000 020710 19 100 (4) 0207 10 19 900 (4) 0207 10 31 000 0207 10 39 000 0207 10 51 000 020710 55 000 0207 10 59 000 0207 21 10 000 0207 21 90 100 O 0207 21 90 900 (4) 0207 2210 000 0207 22 90 000 0207 23 11 000 0207 23 19 000 0207 39 11 110 0207 39 11 190 0207 39 11 910 0207 39 11 990 0207 39 13 000 0207 39 15 000 0207 39 21 000 0207 39 23 000 01 01 04 05 06 04 05 06 01 01 01 01 01 01 04 05 06 04 05 06 01 01 01 01 01 01 01 02 03 01 01 02 03 24,00 37,00 55,00 45,00 37,00 59,00 49,00 37,00 37,00 37,00 37,00 55,00 55,00 55,00 55,00 45,00 37,00 59,00 49,00 37,00 37,00 37,00 37,00 55,00 55,00 10,000 74,00 53,00 43,00 15,00 58,00 69,00 55,00 19. 3. 88 Official Journal of the European Communities No L 74/39 Product code Destination of refund (') Amount of refund l ECU/100 kg 0207 39 25 100 02 53,00 03 43,00 0207 39 25 900   0207 39 31 110 01 IO.OOO 0207 39 31 190   0207 39 31 910 '   0207 39 31 990 01 74,00 0207 39 33 000 01 38,00 0207 39 35 000 01 15,00 0207 39 41 000 01 58,00 0207 39 43 000 01 30,00 0207 39 45 000 01 53,00 0207 39 47 100 01 15,00 0207 39 47 900  0207 39 55110 01 1 0 ,00 O 0207 39 55 190    0207 39 55 910   0207 39 55 990 01 74,00 0207 39 57 000 01 55,00 0207 39 65 000 01 15,00 - 0207 39 73 000 01 $8,00 0207 39 77 000 02 69,00 l 03 55,00 020741 10110 01 10,00 (2) 0207 41 10 190   0207 41 10 910   020741 10 990 01 74,00 0207 41 11 000 02 53,00 l 03 43,00 0207 41 21 000 01 15,00 0207 41 41 000 01 58,00 0207 41 51 000 02 69,00 03 55,00 0207 41 71 100 02 53,00 03 43,00 0207 41 71 900   02074210110 01 10,00 (2) 0207 42 10 190   0207 4210 910   0207 42 10 990 01 74,00 0207 42 1 1 000 01 38,00 0207 42 21 000 01 15,00 ' 0207 42 4i 000 01 58,00 0207 42 51 000 01 30,00 0207 42 59 000 01 53,00 0207 42 71 100 01 15,00 0207 42 71 900   0207 43 15110 01 10,00 0 0207 43 15 190   0207 43 15 910   0207 43 15 990 01 74,00 0207 43 21 000 01 55,00 0207 43 31 000 01 15,00 0207 43 53 000 01 58,00 0207 43 63 000 02 69,00 03 55,00 1602 39 11 100 01 29,00 O 1602 39 11 900  - (3) No L 74/40 Official Journal of the European Communities 19. 3 . 88 (l) The destinations are as follows : 01 All destinations except the United States of America, 02 Egypt, Iraq, the Canary Islands, Ceuta and Melilla, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman and the United Arab Emirates, 03 All destinations except the United States of America and those of 02 above, 04 Egypt, Iraq, Saudi Arabia, Kuwait, Bahrein, Qatar, Oman and the United Arab Emirates, 05 Canary Islands, Ceuta and Melilla, Singapore, 06 All destinations except the United States of America and those of 04 and 05 above. 0 Water, protein and fat contents shall be determined in accordance with recognized ISO (International Organiza ­ tion for Standardization) methods as set out below : Water : ISO 1442-1973 Protein : Multiplication of the nitrogen content, determined in accordance with ISO 937-1978, by the factor 6,25 Fat : ISO 1443-1973. 0 For the purpose of determining the percentage of poultrymeat die weight of any bones shall be disregarded. (4) See Annex II. / 19 . 3. 88 Official Journal of the European Communities No L 74/41 ANNEX II to the Commission Regulation of 18 March 1988 fixing the export refunds on poultrymeat CN code Description of goods Product code 0207 39 11  Boneless :  Homogenized meat, including mechanically recovered meat :  In the proportion of water : protein not exceeding 4,3 and in the propor ­ tion of fat content : protein not exceeding 1,2 (')  Other  Other :  Boneless rumps ^ - Other 0207 39 11 110 0207 39 11 190 0207 39 11 910 0207 39 11 990 0207 39 31    _ _i Boneless :  Homogenized meat, including mechanically recovered meat :  In the proportion of water : protein not exceeding 4,3 and in the propor ­ tion of fat content : protein not exceeding 1,2 0  Other  Other :  Boneless rumps  Other 0207 39 31 110 0207 39 31 190 0207 39 31 910 0207 39 31 990 0207 39 55       Of ducks and guinea fowls :  Homogenized meat, including mechanically recovered meat :  In the proportion of water : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1,2 (')  Other  Other :  Boneless rumps  Other 0207 39 55 110 0207 39 55 190 0207 39 55 910 0207 39 55 990 0207 41 10    _ Boneless :  Homogenized meat, including mechanically recovered meat :  In the proportion of water : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1,2 (')  Other  Other :  Boneless rumps  Other 0207 41 10 110 0207 41 10 190 0207 41 10 910 0207 41 10 990 0207 4210     Boneless :  Homogenized meat, including mechanically recovered meat :  In the proportion of water : protein not exceeding 43 and in the proportion of fat content : protein not exceeding 1,2 (') 1  Other  Other :  Boneless rumps  Other 0207 42 10 110 0207 4210 190 0207 42 10 910 0207 4210 990 0207 43 IS i _____ Of ducks and guinea fowls :  Homogenized meat, including mechanically recovered meat :  In the proportion of water : protein not exceeding 43 and in the propor ­ tion of fat content : protein not exceeding 1,2 0  Other  Other :  Boneless rumps  Other 0207 43 15 110 0207 43 15 190 0207 43 15 910 0207 43 15990 (') Water, protein and fat contents shall be determined in accordance with recognized ISO (International Organization for Standardization) methods as set out below : Water : ISO 1442-1973 ; Protein : Multiplication of the nitrogen content, determined in accordance with ISO 937-1978, by the factor 6,25 ; Fat : ISO 1443-1973.